                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

MICHAEL J. LONGS II,

                  Plaintiff,                             4:19CV3001

      vs.
                                                     MEMORANDUM
LINCOLN POLICE OFFICER                                AND ORDER
GROVES, and LAURA LOWE,

                  Defendants.


      On July 25, 2019, the court ordered Plaintiff to file an amended complaint
and to file a new request for leave to proceed in forma pauperis or pay the court’s
$400.00 filing and administrative fees within 30 days or face dismissal of this
action. To date, Plaintiff has not filed an amended complaint or taken any other
action in this matter.

       IT IS THEREFORE ORDERED that: This matter is dismissed without
prejudice because Plaintiff failed to prosecute it diligently and failed to comply
with this court’s orders. The court will enter judgment by a separate document.

      Dated this 12th day of September, 2019.

                                            BY THE COURT:

                                            s/ Richard G. Kopf
                                            Senior United States District Judge
